DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/17/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 2/4/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Claims 1 and 10 have been amended. Claims 23-28 have been newly added. Claims 1, 3-5, 7-8, 10-17 and 19-28 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application JP2015-254410 and PCT/JP2016/088656 filed on 12/25/2015 and 12/26/2016, respectively under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 12/25/2015.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Statement on Claim Interpretation 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02. The preamble of claim 1 describing the intended use of a method for treating an ischemic vascular disorder in a subject which “exhibits a risk of developing cerebral hemorrhage after reperfusion therapy for vessel occlusion” is considered intended use language which does not carry patentable weight. Furthermore, it is argued that the administration of undifferentiated bone marrow MSCs would inherently reduce the risk of cerebral hemorrhage after reperfusion therapy for vessel occlusion. This is supported by the applicant’s own specification and Caplan et al, wherein MSC administration inherently results in reduced risk of cerebral hemorrhage. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10-17, 19-22 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeitlin et al. US 8828376, published 9/9/2014 (hereinafter Zeitlin, reference of record). This rejection is repeated for the same reasons as set forth in the official action mailed on 2/4/2022 and newly applied to claims 27-28. A response to applicant’s traversal follows the reiterated rejection below.
Zeitlin discloses a method for treating stroke victims by administering placental cells and a secondary thrombolytic agent. Zeitlin discloses that this method may be useful in treating ischemic stroke involving an intracranial cerebral hemorrhage (column 12, lines 60-65) and ischemic stroke caused by myocardial infarction (column 13, lines 30-40). Zeitlin’s methods involve the use of a subpopulation of placental cells which are nonetheless “mesenchymal stem cell-like in characteristics” (Zeitlin, column 21, lines 30-35). Furthermore, Zeitlin discloses that the MSC placental cells can be used in combination with bone marrow-derived mesenchymal stem cells:
“The isolated placental cell populations provided herein can be combined with one or more populations of non-stem cells or non-placental cells. For example, a population of isolated placental cells can be combined with blood (e.g., placental blood or umbilical cord blood), blood-derived stem cells ( e.g., stem cells derived from placental blood or umbilical cord blood), umbilical cord stem cells, populations of blood derived nucleated cells, bone marrow-derived mesenchymal cells, bone-derived stem cell populations, crude bone marrow, adult (somatic) stem cells, populations of stem cells contained within tissue, cultured stem cells, populations of fully-differentiated cells ( e.g., chondrocytes, fibroblasts, amniotic cells, osteoblasts, muscle cells, cardiac cells, etc.) and the like.” (Zeitlin, column 48, lines 45-55)

Given the “comprising” language used in claim 1, the combined use of MSC placental cells and bone marrow-derived mesenchymal cells as disclosed by Zeitlin reads on the claimed invention. By definition, the referenced bone marrow-derived mesenchymal stem cells are undifferentiated, corresponding to the limitations described in newly amended claim 1. Zeitlin discloses the combined use of MSC placental cells and bone marrow-derived mesenchymal cells at varying ratios, including 1:1 (Zeitlin, column 48-49, lines 60-65). Zeitlin describes individual doses of MSC placental cells ranging from about 106 to about 1010 in total. Thus, at a 1:1 ratio of placental cells to bone marrow-derived mesenchymal stem cells, the disclosure of Zeitlin anticipates an effective amount of bone marrow-derived mesenchymal stem cells of at least 107 cells as described in newly added claims 27 and 28. Zeitlin describes culturing procedures for expanding the isolated stem cells (Zeitlin, Section 5.6).
Zeitlin further describes the administration of a second therapeutic agent and discloses a preferred embodiment using a plasminogen activator. Zeitlin further discloses that the secondary therapeutic agent could be an anticoagulant or an antiplatelet agent (column 18, lines 25-55). Zeitlin describes administration of the MSC placental cells before (column 17, lines 55-60), after or during (column 17, lines 37-45) reperfusion therapy, thus anticipating claims 21 and 22. Zeitlin describes the use of MRI, positron emission tomography or similar imaging techniques to monitor intracranial administration and therapeutic effectiveness of the treatment, thus anticipating claims 19 and 20 (Zeitlin, 5.3 “Administration of Isolated Placental Cells”, Column 15). Zeitlin states that the therapeutic effectiveness and risk can vary according to the “age and/or size of the individual, and the approximate volume of the ischemic area. The approximate volume and location of the ischemic area can be estimated by serial magnetic resonance imaging images or CT scanning” (Zeitlin, section 5.3, column 15). Thus, Zeitlin describes active steps in which the subject’s risk for developing cerebral hemorrhaging is determined via quantitative methods including CT or MRI. Zeitlin performs further qualitative risk assessments including “somatosensory tests” and “foot-fault tests” between control and test groups to assess risk and treatment outcomes (Zeitlin, example 3). Accordingly, claims 1, 3-5, 7-8, 10-17, 19-22 and 27-28 are anticipated by the disclosure of Zeitlin. 

Response to Traversal
Applicant traverses the instant rejection by pointing to amendments to claim 1, which now recite administering undifferentiated mesenchymal stem cells, wherein the undifferentiated mesenchymal stem cells are cultured to obtain the effective amount of undifferentiated mesenchymal stem cells. Applicant argues that Zeitlin does not teach or suggest the amended method.
This argument has been fully considered, but was not found persuasive. Zeitlin references the combined use of MSC placental cells and bone marrow-derived mesenchymal stem cells. By definition, the bone marrow-derived mesenchymal stem cells referenced by Zeitlin are undifferentiated. Furthermore, applicants’ amendments to claim 1 specifying that the undifferentiated bone marrow-derived mesenchymal are “cultured” to obtain an effective amount is considered broad. The amendments read on a broad range of possible culturing procedures (both in vivo and in vitro) since they lack limitations describing culturing times, conditions and medium compositions. Thus, it is argued that Zeitlin’s description of the co-administration of “bone marrow-derived mesenchymal stem cells”, “cultured stem cells” along with culturing and expansion methods thereof anticipates newly amended claim 1 (Zeitlin, Col 44 and 48). 
Applicant further argues that Zeitlin teaches isolated placental cells which have been differentiated from MSC cells on the basis that “the isolated placental cells described herein are not bone marrow-derived mesenchymal cells, adipose-derived mesenchymal stem cells or mesenchymal cells obtained from umbilical cord blood, placental blood or peripheral blood” (Zeitlin, Col 2, lines 31-25). Applicant argues that the genetic profile of the placental cells are distinguishable from MSCs (Zeitlin, Col 30). 
This argument has been fully considered, but was not found persuasive. Zeitlin discloses the administration of MSC placental cell in combination with bone marrow-derived mesenchymal stem cells. The current claim limitations do not exclude the combined use of bone marrow derived MSCs and other stem cell types since the current claim language “comprises” the administration of bone marrow derived MSCs. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see MPEP 2123. Thus, although Zeitlin provides preferred embodiments using MSC placental cells which may be distinguishable from e marrow derived MSCs, Zeitlin’s administration of MSC placental cells in combination with bone marrow-derived mesenchymal stem cells anticipates the claimed invention.
Applicant argues that Zeitlin fails to teach what effective amount of bone marrow-derived mesenchymal stem cells are needed along with the appropriate culturing conditions. 
Zeitlin discloses the combined use of MSC placental cells and bone marrow-derived mesenchymal cells at varying ratios, including 1:1 (Zeitlin, column 48-49, lines 60-65). Zeitlin describes individual doses of MSC placental cells ranging from about 106 to about 1010 in total. Thus, at a 1:1 ratio of placental cells to bone marrow-derived mesenchymal stem cells, the disclosure of Zeitlin anticipates an effective amount of bone marrow-derived mesenchymal stem cells of at least 107 cells as described in newly added claims 27 and 28. Zeitlin describes culturing procedures for expanding the isolated stem cells (Zeitlin, Section 5.6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitlin (supra) as applied to claims 1, 3-5, 7-8, 10-17, 19-22 and 27-28 above in further view of Honmou et al. EP 1658853, published 5/24/2006 (hereinafter Honmou, reference of record). This rejection is newly applied to address applicants claim amendments. 
A description of Zeitlin can be found above. 
Honmou describes the intravenous administration of bone marrow derived mesenchymal stem cells (MSCs) as a treatment for cerebral infarction, which is a type of ischemic vascular disorder (Honmou, para 11, 14 and examples 1-4). Honmou describes procedures for isolating and culturing undifferentiated mesenchymal stem cells derived from bone marrow from patients, wherein anticoagulants like heparin are not used, corresponding to the limitations described in newly added claims 23 and 24 (Honmou, para 72). Honmou describes culturing densities below 85000 cells/cm2, corresponding to the limitations described in newly added claims 25 and 26 (Honmou, para 227). Honmou describes embodiments for intravenously administering preferably 1x109 MSC cells, corresponding to the effective amounts described in newly added claims 27 and 28 (Honmou, para 78). Honmou describes specific disease states, with express reference to treating cerebral infarction and other related cerebral hemorrhagic conditions (Honmou, para 85). Honmou describes the use of MRI to assess therapeutic effectiveness and treatment risk in examples 10-12. 
It would have been prima facie obvious to one of ordinary skill in the art to administer the undifferentiated bone marrow derived mesenchymal stem cells cultured according to the methods described by Honmou using the administration methods employing a secondary therapeutic agent, such as a plasminogen activator, as described by Zeitlin as a treatment method for cerebral infarction. One skilled in the art could simply substitute the known bone marrow-derived MSCs and culturing procedures described by Honmou with the treatment methods outlined by Zeitlin since both prior art sources are concerned with treating the same group of ischemic cerebrovascular disorders. Furthermore, it is emphasized that Zeitlin presents evidence that placental stem cells cells are MSC like in character and provides express embodiments wherein placental cells and bone derived MSCs are used in combination. A simple substitution in this context would yield predictable results since Zeitlin has presented evidence that these are compatible cellular therapies. Furthermore, it would have been obvious to one of ordinary skill in the art to recognize the marginal advantages of using a second therapeutic agent like a plasminogen activator taught by Zeitlin in combination with administering bone marrow-derived MSCs taught by Honmou and have a reasonable expectation of success. It would have been obvious to try this approach given that Zeitlin discloses the use of a plasminogen activator with placental and bone derived MSC cells and both Honmou and Zeitlin are focused on treating ischemic cerebrovascular disorders. Accordingly, in the lack of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Citation of Other Relevant Prior Art 
Hare et al. WO 2012/027740, published 3/1/2012
Ohtaki et al. "Stem/progenitor cells from bone marrow decrease neuronal death in global ischemia by modulation of inflammatory/immune responses." Proceedings of the National Academy of Sciences 105.38 (2008): 14638-14643
Zheng et al. "Therapeutic benefits of human mesenchymal stem cells derived from bone marrow after global cerebral ischemia." Brain research 1310 (2010): 8-16

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699